
	
		II
		110th CONGRESS
		2d Session
		S. 2906
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Casey (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require a report on invasive agricultural pests and
		  diseases and sanitary and phytosanitary barriers to trade before initiating
		  negotiations to enter into a free trade agreement, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agriculture Smart Trade
			 Act.
		2.DefinitionsIn this Act:
			(1)Free trade
			 agreementThe term free trade agreement means a
			 trade agreement entered into with a foreign country that provides for—
				(A)the reduction or
			 elimination of duties, import restrictions, or other barriers to or distortions
			 of trade between the United States and the foreign country; or
				(B)the prohibition
			 of or limitation on the imposition of such barriers or distortions.
				(2)Invasive
			 agricultural pests and diseasesThe term invasive
			 agricultural pests and diseases means agricultural pests and diseases,
			 as determined by the Secretary of Agriculture—
				(A)that are not
			 native to ecosystems in the United States; and
				(B)the introduction
			 of which causes or is likely to cause economic or environmental harm or harm to
			 human health.
				(3)Sanitary and
			 phytosanitary measureThe term sanitary and phytosanitary
			 measure has the meaning given that term in the Agreement on the
			 Application of Sanitary and Phytosanitary Measures of the World Trade
			 Organization referred to in section 101(d)(3) of the Uruguay Round Agreements
			 Act (19 U.S.C. 3511(d)(3)).
			3.Requirement for
			 reports before initiating negotiations to enter into free trade
			 agreements
			(a)In
			 generalNot later than 90 days before the date on which the
			 President initiates formal negotiations with a foreign country to enter into a
			 free trade agreement with that country, the President shall submit to Congress
			 a report on—
				(1)invasive
			 agricultural pests or diseases in that country; and
				(2)sanitary or
			 phytosanitary measures imposed by the government of that country on goods
			 imported into that country.
				(b)Contents of
			 reportThe report required under subsection (a) shall include the
			 following:
				(1)Invasive
			 agricultural pests and diseasesWith respect to any invasive
			 agricultural pests or diseases in the country with which the President intends
			 to negotiate a free trade agreement—
					(A)a list of all
			 invasive agricultural pests and diseases in that country;
					(B)a list of
			 agricultural commodities produced in the United States that might be affected
			 by the introduction of such pests or diseases into the United States;
			 and
					(C)a plan for
			 preventing the introduction into the United States of such pests and diseases,
			 including an estimate of—
						(i)the
			 number of additional inspectors, officials, and other personnel necessary to
			 prevent such introduction and the ports of entry at which the additional
			 inspectors, officials, and other personnel will be needed; and
						(ii)the total cost
			 of preventing such introduction.
						(2)Sanitary and
			 phytosanitary measuresWith respect to sanitary or phytosanitary
			 measures imposed by the government of the country with which the President
			 intends to negotiate a free trade agreement on goods imported into that
			 country—
					(A)a list of any
			 such sanitary and phytosanitary measures that may affect the exportation of
			 agricultural commodities from the United States to that country;
					(B)an assessment of
			 the status of any petitions filed by the United States with the government of
			 that country requesting that that country allow the importation into that
			 country of agricultural commodities produced in the United States;
					(C)an estimate of
			 the economic potential for the exportation of agricultural commodities produced
			 in the United States to that country if the free trade agreement enters into
			 force; and
					(D)an assessment of
			 the effect of sanitary and phytosanitary measures imposed or proposed to be
			 imposed by the government of that country on the economic potential described
			 in subparagraph (C).
					
